DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/30/21 has been considered and entered.

REASONS FOR ALLOWANCE
Claims 25-33 are allowed.
The following is an examiner's statement of reasons for allowance:
	The closest references found is Sohn et al (US Pat. 7,764,269) and Ben Shoshan et al (US Pub. 2016/0290916).
Sohn et al discloses a hand-held device such as mobile phone, a PDA or a MP3 player (column 1, lines 26-36) comprises a housing (20) comprising a top surface (not labeled) and a bottom surface (not labeled), wherein the housing (20) extends along a housing axis (not labeled) between the top surface and the bottom surface, and wherein the housing has a shape that allows a user to grasp the housing (20) and operate the device with a single hand; a tilt detection component (110 of figure 3) that is adapted to determine a tilt angle of the hand-held device (20) (see figure 2; column 3, line 45 through column 4, line 25; and column 6, lines 45-56). 
Figure 4 of Shoshan discloses a mobile phone (24) in which an optical device (22) fits over a part of the mobile phone (24) in which the detector (i.e., camera 27) disposed within the housing (30) and adapted to detect light (54) emitted by a sample (i.e., semen 56) disposed within a sample chamber (i.e., slide 26).

There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 25.
As to claim 25, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a housing comprising a top surface and a bottom surface, wherein the housing extends along a housing axis between the top surface and the bottom surface, and wherein the housing has a shape that allows a user to grasp the housing and operate the device with a single hand; a detector disposed within the housing and adapted to detect light emitted by a sample disposed within the housing”, in combination with the rest of the limitations of claim 1.
	Claims 26-33 are dependent from claim 25; therefore, they are allowed with respect to claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            April 5, 2021